 


109 HR 1595 RH: Guam World War II Loyalty Recognition Act
U.S. House of Representatives
2006-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 277 
109th CONGRESS 2d Session 
H. R. 1595 
[Report No. 109–437, Parts I and II] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Ms. Bordallo (for herself, Mr. Rahall, Mr. Sensenbrenner, Mr. Conyers, Mr. Young of Alaska, Mr. Skelton, Mr. Burton of Indiana, Mr. Lantos, Mr. Jones of North Carolina, Mr. Honda, Mr. Flake, Mr. Evans, Mr. Renzi, Ms. Velázquez, Mr. Fortuño, Mr. George Miller of California, Mr. Issa, Mr. Scott of Virginia, Mr. Miller of Florida, Ms. Zoe Lofgren of California, Mr. Faleomavaega, Mr. Abercrombie, Mr. Wilson of South Carolina, Mr. Ortiz, Mr. Alexander, Mrs. Christensen, Mr. Rehberg, Mr. Kind, Mrs. Napolitano, Mr. Udall of New Mexico, Mr. Grijalva, Mr. Cardoza, Mr. Towns, Mr. Payne, Ms. Norton, Mr. Becerra, Mr. Hastings of Florida, Mr. Holden, Ms. Berkley, Mr. Crowley, Ms. Schakowsky, Mr. Langevin, Ms. Solis, Mr. Wu, Ms. Watson, Mr. Case, Mr. Scott of Georgia, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Resources 
 
 
April 25, 2006 
Reported with an amendment and referred to the Committee on the Judiciary for a period ending not later than June 9, 2006 for consideration of such provisions of the bill and amendment as fall within the jurisdiction of that Committee pursuant to clause 1(f), rule X 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
June 9, 2006 
Additional sponsors: Ms. Ros-Lehtinen, Mr. Gilchrest, Mr. Pallone, Mr. Filner, Mr. Hinojosa, Mr. Larsen of Washington, Mr. Frank of Massachusetts, Mrs. Capps, Mr. Israel, Mr. Larson of Connecticut, Mrs. Maloney, Ms. Loretta Sanchez of California, Ms. Kaptur, Mr. Ryan of Ohio, Mr. Simmons, Ms. Lee, Ms. Millender-McDonald, Mr. Kucinich, Mrs. McCarthy, Mr. Kildee, Mr. Bishop of Georgia, Mr. Lipinski, Mr. Schwarz of Michigan, Ms. Woolsey, Ms. DeLauro, Mr. Wexler, Mr. McIntyre, Mr. Udall of Colorado, Mr. Owens, Mr. Berman, Ms. Roybal-Allard, Mr. Gonzalez, Mr. McDermott, Mr. Hinchey, Ms. Eddie Bernice Johnson of Texas, Mr. Jefferson, Mr. Brady of Pennsylvania, Ms. Herseth, Mr. Moore of Kansas, Mr. Schiff, Mr. Ackerman, Mr. Bishop of New York, Mr. Butterfield, Mr. Costa, Ms. Jackson-Lee of Texas, Mr. Stupak, Mrs. Blackburn, Mr. Gallegly, Mr. Melancon, Mr. Al Green of Texas, Mr. McGovern, Ms. McKinney, Mr. Saxton, Mr. Gohmert, Mr. McCotter, Ms. Schwartz of Pennsylvania, Mrs. Davis of California, Mr. Bartlett of Maryland, Mr. Akin, Mr. Kolbe, Mr. Hefley, Ms. Pelosi, Mr. Inslee, Mr. Hoyer, and Mr. Serrano  
 
 
June 9, 2006 
Reported from the Committee on the Judiciary with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on April 13, 2005 
 
A BILL 
To implement the recommendations of the Guam War Claims Review Commission. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Guam World War II Loyalty Recognition Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Recognition of the suffering and loyalty of the residents of Guam. 
Sec. 3. Payments for Guam World War II claims. 
Sec. 4. Adjudication. 
Sec. 5. Grants program to memorialize the occupation of Guam during World War II. 
2.Recognition of the suffering and loyalty of the residents of Guam 
(a)Recognition of the suffering of the residents of GuamThe United States recognizes that, as described by the Guam War Claims Review Commission, the residents of Guam, on account of their United States nationality, suffered unspeakable harm as a result of the occupation of Guam by Imperial Japanese military forces during World War II, by being subjected to death, rape, severe personal injury, personal injury, forced labor, forced march, or internment. 
(b)Recognition of the loyalty of the residents of GuamThe United States forever will be grateful to the residents of Guam for their steadfast loyalty to the United States of America, as demonstrated by the countless acts of courage they performed despite the threat of death or great bodily harm they faced at the hands of the Imperial Japanese military forces that occupied Guam during World War II. 
3.Payments for Guam World War II claims 
(a)Payments for death, personal injury, forced labor, forced march, and internmentAfter receipt of certification pursuant to section 4(b)(8) and in accordance with this section, the Secretary of the Treasury shall make the following payments: 
(1)Survivors of residents who died in warIn the case of a compensable Guam decedent (as defined in subsection (c)(1)), the Secretary shall pay $25,000 for distribution to eligible survivors of the decedent as specified in subsection (b). 
(2)Residents injuredIn the case of a compensable Guam victim who is not deceased, the Secretary shall pay such victim the following: 
(A)If the victim has suffered an injury described in subsection (c)(2)(A), $15,000. 
(B)If the victim is not described in subparagraph (A) but has suffered an injury described in subsection (c)(2)(B), $12,000. 
(C)If the victim is not described in subparagraph (A) or (B) but has suffered an injury described in subsection (c)(2)(C), $10,000. 
(3)Survivors of deceased injured residentsIn the case of a compensable Guam victim who is deceased, the Secretary shall pay $7,000 for distribution to eligible survivors of the victim as specified in subsection (b).Payments under this section shall be treated for purposes of section 1304(a) of title 31, United States Code, as an award otherwise authorized as law. 
(b)Distribution of survivor paymentsPayments under paragraph (1) or (3) of subsection (a) to eligible survivors of an individual who is a compensable Guam decedent or a compensable Guam victim who is deceased shall be made as follows: 
(1)If there is living a spouse of the individual, but no child of the individual, all of the payment shall be made to such spouse. 
(2)If there is living a spouse of the individual and one or more children of the individual, one-half of the payment shall be made to the spouse and the other half to the child (or to the children in equal shares). 
(3)If there is no living spouse of the individual, but there are one or more children of the individual alive, all of the payment shall be made to such child (or to such children in equal shares). 
(4)If there is no living spouse or child of the individual but there is a living parent (or parents) of the individual, all of the payment shall be made to the parents (or to the parents in equal shares). 
(5)If there is no such living spouse, child, or parent, no payment shall be made. 
(c)DefinitionsFor purposes of this Act: 
(1)Compensable Guam decedentThe term compensable Guam decedent means an individual determined under section 4(a)(1) to have been a resident of Guam who died or was killed as a result of the attack and occupation of Guam by Imperial Japanese military forces during World War II, or incident to the liberation of Guam by United States military forces, and whose death would have been compensable under the Guam Meritorious Claims Act of 1945 (Public Law 79–224) if a timely claim had been filed under the terms of such Act. 
(2)Compensable Guam victimThe term compensable Guam victim means an individual determined under section 4(a)(1) to have suffered, as a result of the attack and occupation of Guam by Imperial Japanese military forces during World War II, or incident to the liberation of Guam by United States military forces, any of the following: 
(A)Rape or severe personal injury (such as loss of a limb, dismemberment, or paralysis). 
(B)Forced labor or a personal injury not under subparagraph (A) (such as disfigurement, scarring, or burns). 
(C)Forced march, internment, or hiding to evade internment. 
(3)Definitions of severe personal injuries and personal injuriesThe Foreign Claims Settlement Commission shall promulgate regulations to specify injuries that constitute a severe personal injury or a personal injury for purposes of subparagraphs (A) and (B), respectively, of paragraph (2). 
4.Adjudication 
(a)Authority of Foreign Claims Settlement Commission 
(1)In generalThe Foreign Claims Settlement Commission is authorized to adjudicate claims and determine eligibility for payments under section 3. 
(2)Rules and RegulationsThe chairman of the Foreign Claims Settlement Commission shall prescribe such rules and regulations as may be necessary to enable it to carry out its functions under this Act. Such rules and regulations shall be published in the Federal Register. 
(b)Claims submitted for payments 
(1)Submittal of claimFor purposes of subsection (a)(1) and subject to paragraph (2), the Foreign Claims Settlement Commission may not determine an individual is eligible for a payment under section 3 unless the individual submits to the Commission a claim in such manner and form and containing such information as the Commission specifies. 
(2)Filing period for claims and noticeAll claims for a payment under section 3 shall be filed within one year after the Foreign Claims Settlement Commission publishes public notice of the filing period in the Federal Register. In addition, the Commission shall cause to be publicized the public notice of the deadline for filing claims in newspaper, radio, and television media on Guam. 
(3)Adjudicatory decisionsThe decision of the Foreign Claims Settlement Commission on each claim shall be by majority vote, shall be in writing, and shall state the reasons for the approval or denial of the claim. If approved, the decision shall also state the amount of the payment awarded and the distribution, if any, to be made of the payment. 
(4)Deductions in paymentThe Foreign Claims Settlement Commission shall deduct, from potential payments, amounts previously paid under the Guam Meritorious Claims Act of 1945 (Public Law 79–224). 
(5)InterestNo interest shall be paid on payments awarded by the Foreign Claims Settlement Commission. 
(6)Remuneration prohibitedNo remuneration on account of representational services rendered on behalf of any claimant in connection with any claim filed with the Foreign Claims Settlement Commission under this Act shall exceed one percent of the total amount paid pursuant to any payment certified under the provisions of this Act on account of such claim. Any agreement to the contrary shall be unlawful and void. Whoever demands or receives, on account of services so rendered, any remuneration in excess of the maximum permitted by this section shall be fined not more than $5,000 or imprisoned not more than 12 months, or both. 
(7)Appeals and finalityObjections and appeals of decisions of the Foreign Claims Settlement Commission shall be to the Commission, and upon rehearing, the decision in each claim shall be final, and not subject to further review by any court or agency. 
(8)Certifications for paymentAfter a decision approving a claim becomes final, the chairman of the Foreign Claims Settlement Commission shall certify it to the Secretary of the Treasury for authorization of a payment under section 3. 
(9)Treatment of affidavitsFor purposes of section 3 and subject to paragraph (2), the Foreign Claims Settlement Commission shall treat a claim that is accompanied by an affidavit of an individual that attests to all of the material facts required for establishing eligibility of such individual for payment under such section as establishing a prima facie case of the individual’s eligibility for such payment without the need for further documentation, except as the Commission may otherwise require. Such material facts shall include, with respect to a claim under paragraph (2) or (3) of section 3(a), a detailed description of the injury or other circumstance supporting the claim involved, including the level of payment sought. 
(10)Release of related claimsAcceptance of payment under section 3 by an individual for a claim related to a compensable Guam decedent or a compensable Guam victim shall be in full satisfaction of all claims related to such decedent or victim, respectively, arising under the Guam Meritorious Claims Act of 1945 (Public Law 79–224), the implementing regulations issued by the United States Navy pursuant thereto, or this Act. 
(11)Penalty for false claimsThe provisions of section 1001 of title 18 of the United States Code (relating to criminal penalties for false statements) apply to claims submitted under this subsection. 
5.Grants program to memorialize the occupation of Guam during World War II 
(a)EstablishmentSubject to subsection (c) and in accordance with this section, the Secretary of the Interior shall establish a grants program under which the Secretary shall award grants for research, educational, and media activities that memorialize the events surrounding the occupation of Guam during World War II, honor the loyalty of the people of Guam during such occupation, or both, for purposes of appropriately illuminating and interpreting the causes and circumstances of such occupation and other similar occupations during a war. 
(b)EligibilityThe Secretary of the Interior may not award to a person a grant under subsection (a) unless such person submits an application to the Secretary for such grant, in such time, manner, and form and containing such information as the Secretary specifies. 
(c)Authorization for appropriationsThere are authorized to be appropriated $5,000,000, to remain available for obligation until September 30, 2011, to carry out the grant program under this section. In addition, the Secretary of the Interior may use unobligated funds made available to the Secretary that may be used for such purpose to carry out this section. 
 
 
June 9, 2006 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
